
	
		II
		111th CONGRESS
		1st Session
		S. 1313
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2009
			Mr. Lugar (for himself,
			 Mr. Leahy, Mrs.
			 Lincoln, Mr. Durbin,
			 Mr. Sanders, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend and expand the charitable deduction for contributions of food
		  inventory.
	
	
		1.Short titleThis Act may be cited as the
			 Good Samaritan Hunger Relief Tax
			 Incentive Extension Act of 2009.
		2.Permanent
			 extension and expansion of charitable deduction for contributions of food
			 inventory
			(a)In
			 generalSubparagraph (C) of section 170(e)(3) of the Internal
			 Revenue Code of 1986 (relating to special rule for certain contributions of
			 inventory and other property) is amended to read as follows:
				
					(C)Special rule for
				contributions of food inventory
						(i)General
				ruleIn the case of a charitable contribution of food from any
				trade or business of the taxpayer, this paragraph shall be applied—
							(I)without regard to
				whether the contribution is made by a C corporation, and
							(II)only to food that
				is apparently wholesome food.
							(ii)Limitation on
				reductionIn the case of any such contribution, notwithstanding
				subparagraph (B), the amount of the reduction determined under paragraph (1)(A)
				shall not exceed the amount by which the fair market value of the apparently
				wholesome food exceeds twice the basis of such food.
						(iii)Determination
				of basisIf a taxpayer—
							(I)does not account
				for inventories under section 471, and
							(II)is not required
				to capitalize indirect costs under section 263A,
							the taxpayer may elect, solely for
				purposes of subparagraph (B), to treat the basis of any apparently wholesome
				food as being equal to 50 percent of the fair market value of such food.(iv)Determination
				of fair market valueIn the case of any such contribution of
				apparently wholesome food which, solely by reason of internal standards of the
				taxpayer, lack of market, or similar circumstances, or which is produced by the
				taxpayer exclusively for the purposes of transferring the food to an
				organization described in subparagraph (A), cannot or will not be sold, the
				fair market value of such contribution shall be determined—
							(I)without regard to
				such internal standards, such lack of market, such circumstances, or such
				exclusive purpose, and
							(II)by taking into
				account the price at which the same or substantially the same food items (as to
				both type and quality) are sold by the taxpayer at the time of the contribution
				(or, if not so sold at such time, in the recent past).
							(v)Apparently
				wholesome foodFor purposes of this subparagraph, the term
				apparently wholesome food has the meaning given to such term by
				section 22(b)(2) of the Bill Emerson Good Samaritan Food Donation Act (42
				U.S.C. 1791(b)(2)), as in effect on the date of the enactment of this
				subparagraph.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after the date of the enactment of this Act, in taxable
			 years ending after such date.
			
